Order entered January 21, 2015




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-14-01490-CV

                           IN THE MATTER OF J.I.L., A MINOR

                      On Appeal from the 417th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 417-70360-2014

                                         ORDER
       We GRANT appellant’s January 16, 2015 unopposed motion for an extension of time to

file a brief. We ORDER the brief tendered to this Court by appellant on January 16, 2015 filed

as of the date of this order. Appellee’s brief is due TWENTY DAYS from the date of this order.

See TEX. R. APP. P. 38.6(b).


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE